DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B in the reply filed on 10/20/2021 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II and species A, C and D, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 and 10/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “a plurality of initial fin structures are disposed on an initial substrate” which refers to an intermediate processing stage in making the device. However, claim 1 refers to the final device structure which does not require the initial substrate in the final product only the spacing of the resulting fin structure. As such it is unclear if the claim requires an intermediate structure or a final structure. In an effort of compact prosecution, the Examiner will interpret the claims to require the fins to be spaced apart.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. [US 2007/0134864 A1], “Anderson.”
Regarding claim 1, Anderson discloses a fin transistor structure (Fig. 14A), comprising: 
a first substrate (110); 

a plurality of fin structures (114 and 112), disposed on the insulation layer (as shown); 
a supporting dielectric layer (128), fixing the fin structures at waist parts of the fin structures (as shown, The Examiner notes the supporting dielectric layer are not limited to only the waist part); and 
a gate structure layer (126 and 124), disposed on the supporting dielectric layer and covering a portion of the fin structures (as shown).
Regarding claim 2, Anderson discloses claim 1, Anderson further disclose the fin structures are a portion of a second substrate, and the second substrate is disposed on the insulation layer on the first substrate (Fig. 14A shows the final device the fin structure which is separated by the insulation layer on the first substrate).
Regarding claim 7, Anderson discloses claim 1, Anderson further disclose a distance from 2Application No.: 16/699,474Docket No.: JCLA91676 the first substrate to the waist part of each of the fin structures is equal to or more than a half of a height of each of the fin structures (as shown in Fig. 14A).
Regarding claim 8, Anderson discloses claim 1, Anderson further disclose the insulation layer (Fig. 14A, 130) is an oxide layer (¶[0038]), a nitride layer or a dielectric layer.
Regarding claim 9, .
Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. [US 2017/0338323 A1], “Cheng.”
Regarding claim 1, Cheng discloses a fin transistor structure (Fig. 14, 10, comprising: 
a first substrate (12); 
an insulation layer (30), disposed on the first substrate (as shown); 
a plurality of fin structures (20, 22), disposed on the insulation layer; 
a supporting dielectric layer (52), fixing the fin structures at waist parts of the fin structures (as shown, The Examiner notes the supporting dielectric layer are not limited to only the waist part); and 
a gate structure layer (54), disposed on the supporting dielectric layer and covering a portion of the fin structures (as shown).
Regarding claim 2, Cheng discloses claim 1, Cheng further disclose the fin structures are a portion of a second substrate, and the second substrate is disposed on the insulation layer on the first substrate (in the final device the fins are disposed on the insulation layer).
Regarding claim 5, Cheng discloses claim 1, Cheng further disclose the insulation layer (30) covers a portion of side walls of the fin structures lower than the waist parts ( as shown in Fig. 14 the insulation covers the tip (bottom) and the angle portion).
Regarding claim 6, 
Regarding claim 7, Cheng discloses claim 1, Cheng further disclose a distance from 2Application No.: 16/699,474Docket No.: JCLA91676 the first substrate to the waist part of each of the fin structures is equal to or more than a half of a height of each of the fin structures (as shown in Fig.  14, the top of the fin is wider than the bottom).
Regarding claim 8, Cheng discloses claim 1, Cheng further disclose the insulation layer (Fig. 14, 30) is an oxide layer, a nitride layer or a dielectric layer (¶[0053] teaches  oxide isolation layer). 
Regarding claim 9, Cheng discloses claim 1, Cheng further disclose a plurality of initial fin structures are disposed on an initial substrate, and a fin spacing between the initial fin structures is predetermined, wherein the initial fin structures are used as the fin structures, and a distance between two adjacent fin structures is equal to the fin spacing (as shown in Fig. 14, the fins are equally spaced apart).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891